Exhibit 21 Subsidiaries of the Registrant The following table provides a listing of the direct and indirect operating subsidiaries of the Registrant as of December 31, 2010, the percent of voting stock held by the Registrant, and the jurisdiction of incorporation or organization in which each subsidiary was incorporated or organized. Subsidiaries of the Registrant Jurisdiction of Incorporation or Organization Percentage Voting Stock Held by Registrant Farmers Bank & Capital Trust Company Kentucky 100% United Bank & Trust Company Kentucky 100% First Citizens Bank Kentucky 100% Citizens Bank of Northern Kentucky, Inc. Kentucky 100% FCB Services, Inc. Kentucky 100% FFKT Insurance Services, Inc. Kentucky 100% EKT Properties, Inc. Kentucky 100% Farmers Capital Bank Trust I Delaware 100% Farmers Capital Bank Trust II Delaware 100% Farmers Capital Bank Trust III Delaware 100% Leasing One Corporation 1 Kentucky Farmers Bank Realty Co. 1 Kentucky EG Properties, Inc.1 Kentucky Farmers Capital Insurance Corporation 1 Kentucky FA Properties, Inc.1 Kentucky FORE Realty, LLC 1 Kentucky LORE Realty, LLC 1 Kentucky Farmers Fidelity Insurance Agency, LLP 2 Kentucky Austin Park Apartments, LTD 3 Kentucky Frankfort Apartments II, LTD 4 Kentucky ENKY Properties, Inc. 5 Kentucky EGT Properties 6 Kentucky NUBT Properties, LLC 7 Kentucky Flowing Creek Realty, LLC 8 Indiana St. Clair Properties, LLC 9 Kentucky 1A wholly-owned subsidiary of Farmers Bank. 2A fifty percent (50%) owned LLP of Farmers Insurance. 3Farmers Bank has a 99% limited interest in this partnership. 4Farmers Bank has a 99.9% limited interest in this partnership. 5A wholly-owned subsidiary of Citizens Northern. 6A wholly-owned subsidiary of United Bank. 7EGT holds an 83% member interest and ENKY holds a 17% member interest. 8NUBT holds a 67% member interest and the remaining 33% interest is held by unrelated third parties. 9Farmers Bank has a 95% limited interest in this partnership.
